Community Statistical Programme (2008-2012) - Timely transmission and verification of statistical data provided by Member States (debate)
The next item is the joint debate on
the report by Zsolt László Becsey, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a decision of the European Parliament and of the Council on the Community Statistical Programme 2008 to 2012 C6-0427/2006, and
the oral question to the Commission on the timely transmission and verification of statistical data provided by Member States by Zsolt László Becsey and Alexander Radwan, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats - B6-0123/2007).
rapporteur and author. - (HU) I am very pleased because now, after first reading, it looks like we may reach the consensus needed for a joint decision before the summer recess. A very great work on the part of three institutions lies behind all this.
First of all, let me acknowledge the excellent work done by the Committee. Their proposal reflects superbly both the Community's current priorities and the mechanism of the present Treaty of Nice. I wish to give special recognition to the German Presidency, and more particularly to Mr Radermacher, president of the Federal Statistical Office, who, by setting an incredibly fast pace, made it possible to elaborate and become familiar with the Council's position. The priorities of the European Parliament were thus taken into consideration even while the work was in progress.
Similar special acknowledgement must also be extended to the shadow rapporteurs of the other two major groups, the socialists and liberals, for the job they have carried out. It is thanks to this work that an almost overwhelming majority lined up behind the joint compromises in the Committee on Economic and Monetary Affairs.
What did Parliament accomplish in this joint text? One major result is that in the principal section, the range of otherwise well-chosen items recommended as priorities by the Committee has been expanded. Considerations regarding innovation, development of human resources, regional cohesion and demographic challenges now come into the picture. As a result, the list of priorities has become balanced without being overabundant.
Another important result is, in my opinion, the compromise reached with respect to cooperation between administrations at both national and local levels as well as in the area of statistics management. I hope that this will bear fruit with regard to quality as well, which is a particularly important point that will be addressed later on in connection with the oral question raised about the reliability of macroeconomic projections and short-term statistical data.
What, then, was the priority of the rapporteur? In addition to improving the quality and speed of statistical services, I considered my main task to be the lessening of the financial and administrative burdens, especially for small and medium-sized enterprises. It was also important to make sure that the demands of regulation does not lead to a confusion between protection of individually submitted commercial data and the obligation to provide general statistical data.
We also managed to minimize the burden of supplying the data required by international, mainly UN obligations, thanks primarily to the flexibility of the shadow rapporteurs. A huge challenge is also presented by our own as well as international commitments, but in this regard I expect a more cautious approach, and that is what we have approved. We must not overburden ourselves in the area of statistical capability and the export of know-how.
I consider it a good outcome, as well, that we were able to agree on the main points of the 2010 mid-term progress report. On the basis thereof, I would like to see a Commission proposal for a directive that would help overcome the political problem of the statistical conception determining the work programme of another, new Parliament and Committee, and would ensure instead that our new colleagues can incorporate their programmes of work directly into the clear framework of statistical work.
In addition, we made reference to the major challenges facing us, also expected for 2010, namely the reforms of CAP and of the Financial Services Directive, the entry into force of the Services Directive or the appearance of new Community policies, the monitoring of immigration, crime and climate change in the area of statistics as well.
The greatest success of Parliament is the fact that, as of January 2010, the mid-term progress reports will not only reach members of the European statistics network and committees of experts, but will also be formally submitted to the Council and to Parliament, on the basis of the proposal. As a result, these fundamental institutions will be able to have their say, as of the next parliamentary cycle, about the strategic and tactical problems of the day.
In the area of sectoral priorities, questions by Parliament were also successfully incorporated into the report; suffice it to mention the challenges presented by the human resources development indicators, urbanisation, equal opportunities for women and the measurement of the processes of agglomeration.
Thank you, Madam President, and now I would like to continue with the other line of questioning. There is great hope, upon joining, that the macroeconomic supervisory system, and the fact that a Member State's economic policy is a shared concern, along with the existence of a stability and growth pact, would help us to be more secure inside the European Union than outside of it. The EC Treaty declares joint responsibility for the economic policies of Member States, and I suppose for their failures too. The European Parliament votes for and supervises the Commission, which, among other things, oversees Eurostat.
Since 2004, the Greek and Hungarian problems revealed grave deficiencies in this system. In both countries there occurred economic policy and data manipulations that even influenced elections, necessitating not only severe corrections later on, but also undermining trust in common institutions. The Eurobarometer showed a steep decline in Hungary.
In Hungary, since 2004 there have been continual discrepancies of several percentage points between the promised results and the reality that was later acknowledged. There is great discrepancy between the end of 2005 and of 2006, for instance: the amount of debt showed a difference of more than 10 percentage points in comparison to the GDP, in other words between the promised and the subsequently demonstrated reality.
Unfortunately, Mr Almunia is absent, because if he were listening now, he would hear that in 2005 and 2006, instead of taking into account market projections like those of Goldman Sachs and Standard [amp] Poor's, the government's misleading remarks were heeded instead. The market saw the catastrophe, and also sensed the unlawful dismissal of the Statistics Office staff. Yet the forecasting system was a fiasco.
The most shameful situation occurred in May 2006. At that time Mr Almunia predicted that all the indices would improve in Hungary, inflation would be low, growth would be high, while the prime minister was predicting extremely grave problems and an austerity programme. He admitted they had made phone calls to Mr Almunia and used hundreds of tricks. Afterwards Mr Almunia, - he would hear this if he was present - threw up his hands: we did not include the pensions in the deficit, we did not include the hidden deficits of state enterprises, we did not know how to account for the motorway. I believe all this is double-talk.
In conclusion: the Hungarian prime minister admitted serious political collusion, regrettably also with a member of the Commission, and it shows. Such "wizardry” should never be allowed to happen again, because elections are approaching after all, elections will take place again in the future, and only the admission of truth can help. I think therefore the Commission must also acknowledge these political conclusions, because the price of this lack of credibility will ultimately be paid not by us but by the population of Hungary.
Member of the Commission. Madam President, Members of Parliament. I would first of all like to thank Mr Becsey and Parliament's Committee on Economic and Monetary Affairs for the excellent report on the Community Statistical Programme for 2008-2012.
This will indeed allow a timely adoption of the legal basis and a smooth start to the programme in 2008. The Community Statistical Programme constitutes the framework for the production of all statistics as well as the financial framework for the production of Community statistics during the programme period. Statistics are a key element for policy-making and, as such, the new programme has indeed focused on the current priorities of the Union, from growth and competitiveness to sustainable development and security. Parliament's amendments, aimed at strengthening the gender and regional dimensions in statistics and substantiating the reporting obligations, are particularly welcomed by the Commission.
I would therefore like to thank the rapporteur, Mr Becsey, once again, as well as the Committee on Regional Development for their valuable efforts to provide the Community with a solid basis for the production of statistics over the next five years. Regarding fiscal statistics and the oral question by Mr Becsey and Mr Radwan, the Commission certainly agrees that the quality of fiscal data is vital for the correct functioning of Economic and Monetary Union and its budgetary surveillance system as well as for the assessment of the convergence criteria when evaluating the application of a Member State for entry into the euro area.
Fiscal statistics, like any other statistics, are subject to revision. Data are routinely revised when new information on government transactions becomes available or when errors or inconsistencies are identified and corrected. Revision also takes place in a paramount effort to comply better with the accounting rules. For statisticians, data usually become final only after four years at the earliest. Most revisions, in fiscal statistics, are small and have no significant impact on economic analysis and fiscal surveillance.
Unfortunately, there have also been some episodes of large revisions in fiscal statistics that put fiscal surveillance under stress. However, it is important to note that, in most cases, those revisions have not been a surprise. They were indeed preceded by public statements by Eurostat, drawing attention to the fact that the data initially reported by the Member States were not in compliance with the accounting rules and requiring Member States to amend them. Whenever necessary Eurostat has even itself amended data reported by the Member States. In compliance with Regulation 2103/2005, Eurostat has reported - and will report regularly to the European Parliament and to the Council - on the quality of the fiscal data transmitted by Member States.
With regard to forecasts, the Commission regularly assesses the forecasts and projections announced by Member States in their stability and convergence programmes by comparing them with the Commission's own forecasts. For several Member States, the Commission has publicly noted on some occasions that the fiscal forecasts contained in the stability and convergence programmes were based on optimistic macroeconomic projections.
The Commission has also pointed out cases where the national projections were not compliant with the accounting rules for specific transactions or where the planned policy measures underlying the forecasts had not yet been confirmed. In preparing its own forecasts, the Commission systematically compares its numbers with projections released by the IMF, the OECD and other organisations. Experience shows that the forecasts published by the Commission - both the macroeconomic and the fiscal figures - are not biased and are at least as reliable as those of other forecasters.
draftsman of the opinion of the Committee on Regional Development. - (PL) Madam President, I would like to thank Mr Becsey for his report. I would like to thank him twice, firstly as the draftsman of the opinion of the Committee for Regional Development, and secondly as a representative of my political group.
I will not dwell on the definition of statistics. I will only say that it is a science that assesses phenomena and processes of a mass nature in a quantitative way. Its aim is to assess the rules governing these phenomena and quantifying them. Statistics also make it possible to summarise the results of analyses and to evaluate the accuracy and reliability of the results. I say this for good reason, as statistical data are often the basis for important decisions taken both at local and regional as well as at national, European and even world level.
It is therefore a good thing that we have a community statistical programme for the years 2008-2012. The realistic and responsible preparation of statistical data is exceptionally valuable. Obtaining them, therefore, involves costs. I would therefore like to ask the Commissioner whether our ambitious programme for the next five years has sufficient financial backing.
We are undertaking a task that will cover 27 Member States with differing degrees of experience in this sensitive area. So let me ask a second question: what steps have been taken to secure the best possible coordination in statistical analysis? The Commissioner was kind enough to emphasise the importance of the Committee on Regional Development's opinion, and I would like to thank her for this flattering assessment.
To go on to regional issues: in the 2007-2013 Perspective the European Union allocated over one-third of its budget to regional policy in the broad sense of the word, thereby implementing the principle of cohesion and solidarity between regions with very differing levels of prosperity. This money was European taxpayers' money, which should under no circumstances be squandered. That is why we need completely impartial, sufficiently comprehensive and reliable methods of monitoring the implementation of structural policy. Do we have such methods? They involve collating and processing statistical data, both at Community level, at Member State level and at regional and lower, at local level.
The nature of the data must be comparable, both with data recorded outside the European Union and with the data recorded within it, as we often compare ourselves with other countries. The implementation of short-term or temporary objectives or technical problems have resulted in temporary lapses in compiling statistical data, all with drastic results.
Statistical analyses of regions are based on NUTS units. The question this raises is does this separation always result in equally reliable data? I have my reservations in particular of situations where there is a large gap between the development level and the prosperity of a regional capital and the rest of the area.
Another question I would like to raise is that of development level indexes for countries or regions: is the per capita GDP enough, what weighting should be given to unemployment levels, how can quality of life in a particular area be measured, etc. These are important issues, and I know that there are no simple solutions.
We often speak of innovation in this House. So we need to have reliable data on education, science, research and innovation. The question this raises is what methods should be used to compare data that often come from unofficial sources? How can we define the dynamics of change?
One more question of a social nature. Changes associated with large-scale migration, particularly of workers, are taking place before our very eyes. How does this affect the social situation and families? And we should not forget either that the high level of reliability of statistical data is always dependent on the reliability of the sources of information, which in turn requires the reliability and frequently the anonymity of the original data.
To finish, I would like to express my hope that the Community statistical programme will serve the fundamental aims of the European Union well. The attitude of Eurostat, and also of the Polish Central Statistical Office convince me of this. I hope that this is so.
Madam President, Commissioner, ladies and gentlemen, let me start by congratulating and thanking the rapporteur. In his report, he has called for the legislative and statistical cycles to be brought into synch, for a reduction in the administrative burden for small and medium-sized companies, he has said that we need to ensure that we receive quality data, which means better data, and that we should also include a number of social and macroeconomic indicators.
He has also reported that we have submitted a request to the Commission, for two reasons. One reason is the recurring complaints about Member States who supply incomplete statistical data - the main culprits are Greece, Portugal, Italy and Hungary. In one country, Hungary, the Prime Minister actually admitted to fudging the data and hiding the truth from the public and the Commission.
The second reason is that many requirements have not yet been implemented. I would like to mention one: the Commission must be entitled to verify the data supplied in the country. It should be possible for the Commission to hold discussions with the national banks, the finance, economy and labour ministries, and with economic research institutes in the country. We cannot simply rely on the data provided.
The Commission's data has to be compared with the European Central Bank's data. There are various figures of varying degrees of importance that need to be compared.
Thirdly, for all euro-related information - data relating to budgets, the Stability and Growth Pact and the Maastricht criteria - the European Central Bank, the Commission and the Member States have to produce a joint final report.
We need unified, transparent data collection standards. We are all familiar with the unemployment figures from the Member States and for the European Union. One is played off against the other for reasons of political expediency. This creates uncertainty, not transparency, and only engenders distrust.
on behalf of the PSE Group. - Madam President, I would also like to start by congratulating the rapporteur on his excellent work on this report on the statistics programme 2008-2012. I think we fully agree that statistics are essential, and how to get the correct data is an important issue.
I agree that it is not only a technical issue, as we can see from this debate and particularly from the oral question that has been asked, it is an issue of high political relevance and not only because politicians try to interfere in statistics but also because they try to use such events in making opposition to the governing coalition or the previous coalition, blaming them for not providing correct data. These are both things which we should absolutely avoid.
The only solution, in my view, is to have independent statistical offices and guarantees for independent, proper and high-quality statistical data, plus some of the elements that Mr Karas mentioned: the same basic definitions etc.
I have the impression, Commissioner, that a lot of work has already been done on this issue by your colleague Mr Almunia, and some of the things have already been put in motion. I refer, for instance, to the regulation that has been established on this issue and, in particular, to dossiers with proposals for legislation on the governance of statistics and the governance of the statistical institutions, which we are dealing with at the moment.
I must say to Mr Becsey and Mr Karas that I have been surprised that their political group has not been interested at all in these legislative dossiers that we are dealing with at the moment because, here, we can create guarantees for good governance on the data, and there is no mandate for the Commission or for Eurostat really to interfere or to centralise data provision. We have to work within the remit and the mandate that exists at the moment and, there, I think the Commissioner is doing a good job in trying to use this to the widest extent possible.
I hope we can have a constructive debate about this improvement of governance and about these better conditions to be created instead of blaming each other and blaming the other political opposition parties for not properly providing this data. I hope there will be a constructive approach in the future.
on behalf of the ALDE Group. - (IT) Madam President, Commissioner, ladies and gentlemen, I too should like to congratulate the rapporteur, Mr Becsey, on his excellent work. His having helped to achieve adoption at first reading is significant, and demonstrates that this Parliament works well. As has already been observed by the Commissioner as well as by other speakers, the aim of Community statistics is thus to provide regular verification of the drafting, implementation and evaluation of Community policies. The Union puts forward and carries out its policies in the economic, environmental and social fields precisely on the basis of this information; hence the need that it should be as relevant as possible to the actual situation, providing a 'photograph' of ideal situations, as well as the specific needs of citizens.
As far as the Group of the Alliance of Liberals and Democrats for Europe is concerned, I can confirm in this Chamber that, generally speaking, we are firmly in favour of the proposal put forward by the Commission, in the knowledge that it has dealt with significant problems and issues such as prosperity, competitiveness, growth, solidarity, economic and social cohesion, sustainable development, security and further enlargement of the European Union. I believe that we, as the European Parliament, have done well to add to the proposal by including innovation and human development, regional cohesion and the demographic challenges that European society must tackle.
Our contribution therefore takes this approach: adding to, and not distorting, the Commission's proposal. In fact, we are convinced that there is currently a problem, which we discovered while finalising the adoption of this report: dealing with the quality of data, which is also the guarantee of the quality of decision-making. We have therefore included in the final text, which was the subject of a compromise, the concept of the preparation of annual statistical work programmes and of the need to take into consideration the optimum use of resources. This is in relation to the principle of better regulation, which we have already adopted, and precisely in the light of the Commission's communication on reducing the burden of responding to the simplification of objectives in the field of Community statistics.
Finally, I believe that we have made some important additions: a requirement for the Commission to carry out ex ante analyses of the financial impacts of the new statistical activities planned that involve additional burdens for the Member States, as well as feasibility studies to achieve a quality label for European statistics and to reinforce the credibility of the European statistical system, including Eurostat, the national statistical authorities and other relevant bodies in each Member State that are responsible for compiling and distributing European statistics. The aim is certainly to have central independent statistics available, but we need to do more work to achieve this.
Member of the Commission. Madam President, I would first like to say that we have an ambitious programme, but do we have the financial means? Well, I think so. The financial envelope for the 2008-2012 programme in fact represents an increase of 15% compared to the previous period. I think that is a higher increase than the average increase for the financial perspective 2007-2013. So I think that is settled.
With regard to coordination, let me say that this Parliament is currently analysing a proposal by the Commission to set up a high-level advisory board which will then improve the governance of the European statistics system and the coordination of the production of statistics. I think this will be important.
I also would like to say to Mr Karas that what you mentioned is absolutely right. We have a possibility as the Commission to examine the methodology that is used by the Member States. But, unfortunately, we do not have the possibility to go further and examine the data as such. And, unfortunately, I think the Commission has already tried, but the Member States until now at least have not wanted to go any further. So maybe this is also something that should be brought to their attention again.
The debate is closed.
The vote will take place on Thursday, 12 July 2007.